DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “The arm” is first introduced in claim 5, not in claim 1.
Regarding Claims 12-13, it is unclear how the plural liquid discharge devices form a block and how exactly the blocks are arranged in relation to one another. For the purposes of compact prosecution, these claims are interpreted to mean that one liquid discharge device is disposed opposite another liquid discharge device.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 9, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 12 and 13  of copending Application No. 16/332,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1 of the instant application, claim 1 of copending application 16/332,587 also discloses a liquid discharge device comprising: a nozzle having a first holding part and a second holding part and for discharging a liquid droplet, a base to which the nozzle is attached; a fixing part for fixing the nozzle to the base; and a drive part that creates displacement in the nozzle, the drive part holding at least one of the first holding part and the second holding part. In addition, claim 2 of 16/332,587 further discloses that whichever the other of the first holding part and the second holding part that is not held by the drive part is held by the fixing part.

Regarding Claim 9 of the instant application, claim 7 of 16/332,587 also discloses that the drive part (the driving mechanism) uses a stacked piezoelectric element.
Regarding Claim 14 of the instant application, claim 12 of 16/332,587 also discloses an inspection device (a sensor manufacturing device) comprising: the liquid discharge device of claim 1; a sensor that receives a liquid applied by the liquid discharge device; a tester (i.e. a detector) for detecting the sensor; and a controller for controlling the tester (the detector).
Regarding Claim 15 of the instant application, claim 13 of 16/332,587 also discloses a cell culture device comprising: the liquid discharge device of claim 1; a container that receives a liquid applied by the liquid discharge device; and a stage for moving the container.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKAHASHI (JP 2004-239844), as cited on IDS.

Regarding Claim 2, Takahashi et al teaches that the first holding part (referred to a joint member 10 and a screw part 8) and the nozzle as well as the second holding part (screws 18) are joined by a fitting method (since screws are used for joining) (see [0010], [0057] and [0068]). 
Regarding Claim 3, Takahashi et al teaches that a thickness of the fixing part (base 11) is thinner than a thickness of the driving part (9) (as shown in Figures 4 and 7). 
Regarding Claim 4, Takahashi et al teaches that  the nozzle is combined with the first holding part (screw 8 and joint member 10) and the second holding part (18) at a lower surface of the liquid discharge device (i.e. the top of base 11 and head base 27) (see Figures 12 and 13). 
Regarding Claims 5-6, Takahashi et al teaches that wherein the second holding part (screws 18) is provided at an arm part (as illustrated in annotated in Figure 10 below) passing above the nozzle (specifically the tip of the nozzle at nozzle port 15), and wherein the arm part forms an opening (with through holes).

    PNG
    media_image1.png
    445
    487
    media_image1.png
    Greyscale


Regarding Claim 7, Takahashi et al teaches a positioning mechanism (referred to as z stage 7) for attaching the liquid discharge device is provided on an upper surface of the liquid discharge device (see [0056], [0061], [0066] and Figures 2 and 8).
Regarding Claim 8, Takahashi et al teaches that wherein the second holding part (18), the driving mechanism (9), and the first holding part (8) are formed in the same plane (see Figures 3 and 10).
Regarding Claim 9, Takahashi et al teaches that the driving mechanism is a piezoelectric element (9) (see [0057]). 
Regarding Claim 10, Takahashi et al teaches a liquid discharge device (referred to as liquid dispensing apparatus 1) comprising: a plurality of liquid discharge devices (delivery heads 31) according to claim 1, wherein the plural liquid discharge devices are arranged on one plate at respective upper surfaces thereof (see abstract, [0056] and Figures 2 and 8).

Regarding Claim 12-13, Takahashi et al teaches that the plural liquid discharge devices (heads 31) form two blocks integrated on respective side surfaces thereof, and the two blocks are arranged so that fixing parts of respective plural liquid discharge devices are adjacent to one another and alternately positioned (and the blocks are disposed opposite to one another) (see Figures 8 and 11). 
Regarding Claim 15, Takahashi et al teaches a cell culture device (illustrated in Figures 2 and 8) comprising: the liquid discharge device according to claim 1; a container (referred to as slide glasses 4) to which liquid is applied from the liquid discharge device; and a stage (referred to as XY stage 5) moving the container (see Figure 2, [0056] and [0064]-[0066]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al as applied to claim 1 above, and further in view of Sano et al (US PGPub 2012/0156098).
Regarding Claim 14, Takahashi et al teaches the liquid discharge device according to claim 1, which may be utilized in a sensor manufacturing device. In addition, Takahashi et al teaches that the dispensing system includes a sensor (glass slides 4) onto which the liquid is applied (see [0057]).
In addition, Takahashi et al teaches that the various operations of the discharge system described above are automatically controlled by a computer using a known technique (see [0087]).
However, Takahashi et al does not teach that its system further comprises a detector detecting the sensor and a controller controlling the detector.
However, in the analogous art of dispensing devices and analyzers, Sano et al teaches a dispensing system in which a sample solution stored in each sample container 34, is sucked in by the dispensing device 10. A plurality of reaction containers 35 (which constitute the sensor) are held by a reaction container holding part 35A. Into each reaction container 35, the reagent liquid and the sample solution which have been sucked in by the dispensing device 10 are discharged (see [0047]). Furthermore, Sano .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al as applied to claim 1 above, and further in view of Muraishi et al (US PGPub 2007/0053797).
Regarding Claim 14, Takahashi et al teaches the liquid discharge device according to claim 1, which may be utilized in a sensor manufacturing device. In addition, Takahashi et al teaches that the dispensing system includes a sensor (glass slides 4) onto which the liquid is applied (see [0057]).
In addition, Takahashi et al teaches that the various operations of the discharge system described above are automatically controlled by a computer using a known technique (see [0087]).
However, Takahashi et al does not teach that its system further comprises a detector detecting the sensor and a controller controlling the detector.
	However, in the analogous art of fluid dispensing systems, Muraishi et al teaches a sensor unit 12 for SPR assay issued for assay. The sensor unit 12 includes a thin film of metal 13 (wherein this film constitutes the sensor), a prism 14, and a flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797